In a proceeding pursuant to subdivision 5 of section 50-e of the General Municipal Law, the appeal is from an order of the Supreme Court, Westchester County (Beisheim, J.), entered January 20, 1982, which granted the application. Order reversed, as a matter of discretion, with $50 costs and disburse*571ments, and application denied. In light of the unexcused over two-year delay in seeking to serve a late notice of claim, the fact that the injured person’s infancy was clearly unrelated to the delay, the justified failure of appellants to investigate the facts underlying the claim, and the failure to provide an affidavit by one having knowledge of the facts, it was an abuse of discretion to allow petitioners to serve a late notice of claim (see Matter ofPersi v Church-ville-Chili Cent. School Dist., 72 AD2d 946, affd 52 NY2d 988). Damiani, J. P., Gibbons, Thompson and Boyers, JJ., concur.